                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.        CV 21-2100 MWF (AFMx)                                    Date: July 15, 2021
Title       Star Fabrics, Inc. v. Shoptiques, Inc., et al.


Present: The Honorable:      MICHAEL W. FITZGERALD, United States District Judge
                   Rita Sanchez                                        Not Reported
                   Deputy Clerk                                  Court Reporter / Recorder

        Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:
                 Not Present                                        Not Present

PROCEEDINGS (IN CHAMBERS):                     ORDER TO SHOW CAUSE RE
                                               DEFAULT JUDGMENT

       In light of the Defaults By Clerk [15][16] entered on July 9, 2021, the Court
sets a hearing for Order To Show Cause Re Default Judgment for August 16, 2021
at 11:30 a.m. If a Motion for Default Judgment is filed prior to this hearing, the
hearing on the Order To Show Cause will be discharged, and no appearance will be
necessary.




CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 1
